United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.E., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fort Worth, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1857
Issued: September 26, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 20, 2016 appellant filed a timely appeal from a June 8, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met his burden of proof to establish that his heat
exhaustion syndrome was causally related to a July 29, 2015 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence to OWCP after the June 8, 2016 decision was
issued. The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final
decision. Therefore, the Board lacks jurisdiction to review this additional evidence. 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On August 13, 2015 appellant, then a 35-year-old city carrier, filed a traumatic injury
claim (Form CA-1) alleging that he suffered from heat exhaustion on July 29, 2015 while on his
route carrying mail. He stopped work on August 5, 2015.
In two letters dated August 19, 2015, the employing establishment controverted the claim
because appellant failed to submit sufficient medical evidence establishing causal relationship.
In an August 26, 2015 letter, OWCP advised appellant of the deficiencies of his claim
and afforded him 30 days to submit additional evidence and respond to its inquiries.
Appellant submitted a narrative statement reiterating the factual history of his claim and
an authorization for examination and/or treatment (Form CA-16) dated August 14, 2015, which
was unsigned by either a physician or the employing establishment although the typed name of
the manager of customer services was included.
In an August 21, 2015 “Letter of Temporary Disability,” Dr. Christopher Mann, a Boardcertified family practitioner, reported that appellant had been seen that day for a welldocumented episode of heat exhaustion while delivering mail on July 30, 2015. He reported that
appellant saw his primary care physician on July 30, 2015 and medically confirmed heart
palpations, elevated blood pressure, hydrosis, and visual disturbances, all consistent with heat
exhaustion syndrome. Dr. Mann advised that appellant continued to require rest, hydration, and
medical testing to confirm that he had not suffered cardiac or neurological side effects from the
period of heat exhaustion. He indicated that appellant was temporarily totally disabled from
August 21 to September 9, 2015.
In a September 23, 2015 duty status report (Form CA-17), Dr. Mann noted that appellant
became overheated at work on July 29, 2015 while on his walking route and advised that he was
able to resume full-time, full-duty work effective September 23, 2015.
By decision dated October 8, 2015, OWCP denied appellant’s claim as the medical
evidence submitted was insufficient to establish a causal relationship between appellant’s
medical condition and the accepted July 29, 2015 employment incident.
On May 24, 2016 appellant requested reconsideration and submitted two duty status
reports (Form CA-17s) dated September 9 and October 19, 2015 from Dr. Mann who reiterated
his diagnosis of heat exhaustion.
Appellant also submitted an August 21, 2015 narrative report from Dr. Mann. Dr. Mann
noted that appellant reported performing his regular employment duties on July 29, 2015 when
he suffered an acute onset of dizziness, leg weakness, and ‘feeling hot.’ He further noted that
appellant had been walking his mail route while the outside temperature was 108 degrees. When
these symptoms started, appellant sat down and then noted that his feet began to tingle and this
was followed by the onset of some chest pain with shooting pain up to his head. His symptoms
calmed down fairly rapidly after he rested and he decided he could finish his route that day, so he
did. After he returned home after work, appellant remained weak, dizzy, and with headaches
that induced him to see his primary care physician first thing in the morning. Dr. Mann reported
2

that appellant’s primary care physician saw him on July 30, 2015, noted his evident symptoms
with a diagnosis of precordial chest pain, and ordered laboratory and electrocardiogram (EKG)
testing. Appellant was found to be suffering from heart palpitations, elevated blood pressure,
hydrosis, and visual disturbances that were all consistent with dehydration and heat exhaustion
syndrome. The primary care physician found with confirmation from appellant’s cardiologist
that his pain was not cardiac related, but musculoskeletal consistent with his shortness of breath
and diffuse chest aches. Appellant was placed at therapeutic rest and protection from further
heat exposure for several days, but when partially released on August 4, 2015 he only tolerated
about half-a-day delivering mail before he had to call in and pull out of the job again. Dr. Mann
opined that based upon appellant’s presentation to the primary care physician, the symptoms
described, and his own objective findings all confirmed that appellant’s condition was causally
related to delivering mail in 108-degree weather on July 29, 2015 while in the performance of his
federal duties.
By decision dated June 8, 2016, OWCP denied modification of its prior decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of
the United States” within the meaning of FECA, that the claim was timely filed within the
applicable time limitation period of FECA, that an injury3 was sustained in the performance of
duty as alleged, and that any disability or medical condition for which compensation is claimed
is causally related to the employment injury.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether “fact of injury” has been established. A
fact of injury determination is based on two elements. First, the employee must submit sufficient
evidence to establish that he actually experienced the employment incident at the time, place, and
in the manner alleged. Second, the employee must submit sufficient evidence, generally only in
the form of medical evidence, to establish that the employment incident caused a personal injury.
An employee may establish that the employment incident occurred as alleged, but fail to show
that his or her condition relates to the employment incident.5
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the

3

OWCP regulations define a traumatic injury as a condition of the body caused by a specific event or incident, or
series of events or incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).
4

See T.H., 59 ECAB 388 (2008).

5

Id.

3

nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.6
ANALYSIS
OWCP has accepted that the employment incident of July 29, 2015 occurred at the time,
place, and in the manner alleged. The issue is whether appellant’s heat exhaustion syndrome
resulted from the July 29, 2015 employment incident. The Board finds that appellant has failed
to meet his burden of proof to establish causal relationship.
In his reports, Dr. Mann diagnosed heat exhaustion syndrome with incapacity and opined
that appellant’s condition was a direct result of the type of work he performed for the employing
establishment. He noted that appellant’s primary care physician saw him on July 30, 2015, noted
his evident symptoms, with a worrisome diagnosis of precordial chest pain, and ordered
laboratory and EKG testing. Dr. Mann indicated that the primary care physician found with
confirmation from appellant’s cardiologist that his pain was not cardiac related, but
musculoskeletal consistent with his shortness of breath and diffuse chest aches. He concluded
that appellant’s presentation to the primary care physician, the symptoms described, and his own
objective findings all confirmed that appellant’s condition was causally related to delivering mail
in 108-degree weather on July 29, 2015 while in the performance of his federal duties.
The Board finds that Dr. Mann failed to provide sufficient medical rationale explaining
the mechanism of how delivering mail on July 29, 2015 caused appellant’s heat exhaustion
syndrome. Dr. Mann indicated that appellant’s condition occurred at work, but such generalized
statements do not establish causal relationship because they merely repeat appellant’s allegations
and are unsupported by adequate medical rationale explaining how his physical activity at work
actually caused or aggravated the diagnosed condition.7 Dr. Mann’s opinion was based, in part,
on temporal correlation. However, the Board has held that neither the mere fact that a disease or
condition manifests itself during a period of employment nor the belief that the disease or
condition was caused or aggravated by employment factors or incidents is sufficient to establish
a causal relationship.8 Dr. Mann did not otherwise sufficiently explain how the diagnostic
testing and examination findings led him to conclude that the July 29, 2015 employment incident
caused or contributed to the diagnosed condition. Thus, the Board finds that the reports from
Dr. Mann are insufficient to establish that appellant sustained an employment-related injury.
Other medical evidence of record, including duty status reports (Form CA-17), are of
limited probative value and insufficient to establish the claim as they do not specifically address

6

Id.

7

See K.W., Docket No. 10-98 (issued September 10, 2010).

8

See E.J., Docket No. 09-1481 (issued February 19, 2010).

4

whether appellant’s diagnosed condition was causally related to the July 29, 2015 work
incident.9
As appellant has not submitted any rationalized medical evidence to support his
allegation of an injury causally related to the July 29, 2015 employment incident, he has failed to
meet his burden of proof to establish a claim for compensation.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that his heat
exhaustion syndrome is causally related to a July 29, 2015 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the June 8, 2016 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: September 26, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

See K.W., 59 ECAB 271 (2007); A.D., 58 ECAB 149 (2006); Linda I. Sprague, 48 ECAB 386 (1997) (medical
evidence that does not offer any opinion regarding the cause of an employee’s condition is of limited probative
value on the issue of causal relationship).

5

